UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6103



LEARIE A. DALY,

                                            Petitioner - Appellant,

          versus


LOUIS CROCETTI, District Director, Immigration
and Naturalization Services,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
4173-AMD)


Submitted:   April 28, 2003                   Decided:   May 19, 2003


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Learie A. Daly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Learie Daly appeals the district court’s order dismissing the

request for de novo review of the denial of his application for

citizenship.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Daly v. Crocetti, No. CA-02-4173-AMD (D. Md.

Dec. 30, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2